DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:
Claim 1 – film is misspelled “firm”
Claims 11, 12, 13, 14, and 15 - “the guide-in section” should be deleted according to the proposed amendment
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recites the limitation "the analyzer of claim 3"; however, claim 3 has been cancel. For prosecution, claim 13 will examined as a dependent of claim 1.
Claim 12 recites the limitation "the analyzer of claim 2"; however, claim 2 has been cancel. For prosecution, claim 12 will examined as a dependent of claim 1.
Claims 11, 12, 13, 14, and 15 recites the limitation “the guide-in section”.  There are insufficient antecedent basis for this limitation in the claims. For prosecution, the limitation “guide-in section” will not be evaluated on its own merit because the applicant has proposed to delete this limitation from the claims per amendment filed 01/15/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzen et al (US20100120083A1 published 05/13/2010; hereinafter Ritzen) in view of Kitaguchi et al (US Patent No. 7,625,760 B2 published 12/01/2009; hereinafter Kitaguchi).
Regarding claim 1, Ritzen teaches an analyzer for analyzing a component in a sample by using an analysis kit (disposable cassette and method of use for measurement of blood samples on a blood analyzer – paragraph 1) comprising
a liquid reservoir containing a liquid (chambers are filled with liquid reagents – paragraph 35) and having an opening at an upper surface of the analysis kit (cassette 10 has a sampling section 70 that has a filling inlet 94 and an externally sealed vent opening 75 – paragraph 41 and Fig. 1) , 
a sealing firm (“firm” is interpreted as a misspelling of “film”) (diaphragm 39 – Fig. 1) sealing the opening of the liquid reservoir (chambers filled with liquid reagents), and
a measurement passage (channels 50, 52, 54, 56 – Fig. 14A) connecting to the liquid reservoir,
the analyzer (blood analyzer 100 – Fig. 9) comprising: 
a piercing pin (piercing needle 182 – Fig. 8A) configured to pierce the sealing film (diaphragm 39 – Fig. 8A)
an airtight recess (“airtight recess” interpreted as an sealed indentation or depression) configured to form an airtight space surrounding a location (“surrounding a location” is interpreted as in close proximity) pierced by the piercing pin (a semi-spherical plunger 198 pushed down on the diaphragm and forms a depression in the diaphragm in close proximity to the pierced cover 61 – Fig. 12);
a measurer (blood sensor 140) configured to measure the component present in the sample at the measurement passage (Ritzen teaches a blood sensor 140 capable of detecting presence of blood) (the blood sensor is an optical sensor – paragraph 71) (blood sensor 140 operable to detect the presence of blood in disposable cassette 10 – paragraph 71);

Ritzen does not teach a gas introduction member configured to introduce a gas into the airtight space in order to send the liquid in the liquid reservoir to the measurement passage.
Kitaguchi teaches a gas introduction member (“L”-shaped tube and protrusion - Kitaguchi Fig. 8) configured to introduce a gas into the airtight space (Kitaguchi teaches a coupler 200 that makes an air tight connection with a reservoir of an analysis cartridge – column 31 lines 45-52) (see Kitaguchi FFig. 8) in order to send the liquid in the liquid reservoir (reagent storing reservoirs 111a) to the measurement passage (capillary 150) (Kitaguchi teaches a liquid feed control device capable of moving fluids between a reservoir and a capillary by pressure – column 11 lines 38-43). It would be advantageous to use a pneumatic mixing system to control flow over a mechanical system to reduce moving part and increase reliability of the system.
[AltContent: oval]It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mechanical mixing system, as taught by Ritzen, with the pneumatic liquid feed control device, taught by Kitaguchi, to gain the above advantage of a pneumatic mixing system. One of ordinary skill would have expected that this modification could have been performed with a reasonable 
Ritzen, modified by Kitaguchi, teaches a gas port (port; see Kitaguchi Fig. 8) of the gas introduction member (“L”-shaped tube and protrusion - Kitaguchi Fig. 8) is positioned at the airtight space and the gas port is at a position offset  from the pierced location (“position offset” is interpreted as not directly not directly above or below) along a film plane of the sealing film (Ritzen, modified by Kitaguchi, teaches a gas port over a mixing chamber (Ritzen Fig.12) and not directly above or below the location where the diaphragm 39 is pierced).
Regarding claim 4, Ritzen, modified by Kitaguchi, teaches that the airtight recess includes: a close contact portion (liquid feed device with surface contacting the analyzing cartridge – Kitaguchi column 31 line 46-47) configured to make close contact with the liquid reservoir at the periphery of the pierced location (surface contacting the analyzing cartridge 1 should be provided with packing composed of a material that is generally used for an O-ring – Kitaguchi column 31 line 46-48) ; and 
a spacing recess (air tight space; see Kitaguchi Fig. 8) configured by locally indenting the close contact portion in a direction away from the liquid reservoir at the periphery of the pierced location (Kitaguchi Fig. 8 teaches that the coupler 200 is pressed against the analyzing cartridge 1 with a piston 303 and will squish the O-ring outwards away from the reservoir covered by the coupler 200 - column 32 lines 8-9).
Regarding claim 5
Regarding claim 8, Ritzen modified by Kitaguchi, teaches the analyzer of claim 4, wherein a wall member (divider or membrane 63 – Ritzen Fig. 8B) is provided at the spacing recess (air tight space-Kitaguchi Fig. 8) at a position between the piercing pin (needle 182 – Ritzen Fig. 8B) and the gas introduction member (“L”-shaped tube and protrusion - Kitaguchi Fig. 8).
Regarding claim 9, Ritzen modified by Kitaguchi, teaches the analyzer of claim 5, wherein a wall member (divider or membrane 63 – Ritzen Fig. 8B) is provided at the spacing recess (air tight space-Kitaguchi Fig. 8) at a position between the piercing pin (needle 182 – Ritzen Fig. 8B) and the gas introduction member (“L”-shaped tube and protrusion - Kitaguchi Fig. 8).
Regarding claims 11-13, Ritzen modified by Kitaguchi, teaches the analyzer of claim 1, wherein: the analysis kit (disposable cassette and method of use for measurement of blood – Ritzen paragraph 1) includes a chip (disposable cassette – Ritzen paragraph 1) provided with a capillary (channel 50, which carries the predetermined volume of the blood – Ritzen paragraph 59) through which the sample flows, and a cartridge (a sampling section 70) superimposed on the chip and provided with the liquid reservoir (a filling inlet 94 capable of holding blood – Ritzen paragraph 41); and the analyzer is configured to receive the analysis kit (a blood analyzer 100 holding a cassette – Ritzen Fig. 9 and 11) into the guide-in section.
Regarding claim 14
Regarding claim 15, Ritzen modified by Kitaguchi, teaches the analyzer of claim 5, wherein: the analysis kit (disposable cassette and method of use for measurement of blood – Ritzen paragraph 1) includes a chip (disposable cassette – Ritzen paragraph 1) provided with a capillary (channel 50, which carries the predetermined volume of the blood – Ritzen paragraph 59) through which the sample flows, and a cartridge (a sampling section 70) superimposed on the chip and provided with the liquid reservoir (a filling inlet 94 capable of holding blood – Ritzen paragraph 41); and the analyzer is configured to receive the analysis kit (a blood analyzer 100 holding a cassette – Ritzen Fig. 9 and 11) into the guide-in section.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzen and Kitaguchi as applied to claim 4 and 5 above in view of Knott et al (US20060032746A1 published 02/16/2006; hereinafter Knott).
Regarding claim 6, Ritzen, modified by Kitaguchi, teaches the analyzer of claim 4 with a gas introduction member containing a gas port and a protrusion facing away from the air tight space (Kitaguchi Fig. 8).
However, Ritzen, modified by Kitaguchi, does not teach a leading end portion of the gas introduction member containing the gas port of the gas introduction member projects into the spacing recess
Knott teaches a leading end portion of the gas introduction member (hollow needle 22) containing the gas port (hollow needle 22 can inject either gas or liquid – Knott paragraph 77) of the gas introduction member projects into the spacing recess (hollow needle 22 protrudes into a recess 106 – Knott Fig. 13 and paragraph 42). It would be advantageous to have the protrusion taught by Ritzen and Kitaguchi extend into the airtight space to increase strength of the coupler around the gas port. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the geometry of the protrusion, as taught by Ritzen and Kitaguchi, to also protrude into the air 
Regarding claim 7, Ritzen, as modified by Kitaguchi and modified by Knott, teaches the analyzer of claim 5 wherein a leading end portion of the gas introduction member (protrusion – Kitaguchi Fig. 8) containing the gas port (port – Kitaguchi Fig. 8) of the gas introduction member projects into the spacing recess (Ritzen, as modified by Kitaguchi and modified by Knott, teaches the protrusion extending through the port and into the air tight space – Kitaguchi Fig. 8 and Knott Fig. 13 and paragraph 42)
Regarding claim 10, Ritzen, as modified by Kitaguchi and modified by Knott, teaches the analyzer of claim 6, wherein a wall member (divider or membrane 63 – Ritzen Fig. 8B) is provided at the spacing recess (air tight space - Kitaguchi Fig. 8) at a position between the piercing pin (needle 182 – Ritzen Fig. 8B) and the gas introduction member (“L”-shaped tube and protrusion - Kitaguchi Fig. 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797